Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	The Drawings filed 01/30/20 are approved by the examiner.
	The IDS statements filed 01/30/20 and 10/15/20 have been considered.  Initialed copies accompany this action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on form PTO-1449, they have not been considered.
Claims 1-16 are pending.
	Applicant’s election without traverse of Group I (claims 1-6) and Species I (compound formula (I)) in the Reply filed 02/10/21 is acknowledged.  Claims 4, 5 (Species) and 7-16 (Groups) are withdrawn from consideration.  Note that non-elected species claim 4 would be rejected under 35 USC 112, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 is indefinite is failing to recite any values/elements/moieties for variables “X” and “M1”.
	Independent claim 3 is indefinite is failing to recite any elements/moieties for variable “X”.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes 
Claim(s) 1, 2, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pijeat et al (Org. Biomol. Chem.).
Pijeat discloses synthesis and evaluation of compounds porphyrinic structures (Abstract).  The disclosed BrTAP (Scheme 1):

    PNG
    media_image1.png
    349
    356
    media_image1.png
    Greyscale

meets the instant compound (1) when R=H (all instances), A is aryl group, and X is Br.
Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).

Suzuki discloses the synthesis of hexaphyrins (Abstract: Table 1).  The disclosed compound (Table 1):

    PNG
    media_image2.png
    292
    301
    media_image2.png
    Greyscale

wherein Ar is anthr-9-yp (entry 14) meets instant compound (1) when A is aryl group, R is H (each occurrence) and X is H.
With respect to claim 6, note the above discussion regarding the preamble terminology.
Claim 3 is allowable over the prior art.
Pijeat discloses the reaction scheme:

    PNG
    media_image3.png
    650
    787
    media_image3.png
    Greyscale

The references do not disclose or fairly suggest the instantly recited intermediate reactants:

    PNG
    media_image4.png
    231
    498
    media_image4.png
    Greyscale
and

    PNG
    media_image5.png
    121
    540
    media_image5.png
    Greyscale

which are coupled to from the final compound (6).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
February 19, 2021